Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-4 have been examined in this application. This communication is the first action on the merits.
Drawings
3.	The drawings filed on 4/23/19 are acceptable for examination proceedings.
Remarks
4.	Independent claim 1 is allowable over the prior art once it overcome the 35 U.S.C. 112(b) rejection and 101 abstract idea rejection. 
None of the prior art taken either alone or in obvious combination disclose the claimed calculation of  calculating an oscillation modality of the dominant oscillation mode corresponding to the critical wavelet scale factor range by a left singular vector corresponding to a maximum value among first singular values of each reconstructed wavelet coefficient matrix in the critical wavelet scale factor range; calculating direction cosines between measurement channels by the oscillation modality of the dominant oscillation mode; and classifying coherent generator groups or coherent bus groups in the system by the direction cosines.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are depends on claim 1 and hence rejected under 35 U.S.C. 112(b) rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more as fully discussed below.
7.	Regarding claim 1, the claim(s) recite(s) limitations “calculating an oscillation modality of the dominant oscillation mode corresponding to the critical wavelet scale factor range by a left singular vector corresponding to a maximum value among first singular values of each reconstructed wavelet coefficient matrix in the critical wavelet scale factor range; calculating, according to the relation between left and right feature vectors and the estimated oscillation modality, a left feature vector corresponding to each dominant oscillation mode; calculating a participation factor of each measurement channel in the power system in this dominant oscillation mode; calculating direction cosines between measurement channels by the oscillation modality of the dominant oscillation mode; and classifying coherent generator groups or coherent bus groups in the system by the direction cosines.” These claim limitations are abstract idea because these limitations can be reasonably performed by Mathematical Concepts. Nothing in the claim limitation precludes the step from practically being performed using the mathematical calculation. The specification includes equations 1-14 for calculating different claimed terms. Thus, the claimed method of classifying the coherent generator is specifically Yes). 
In the claim, this judicial exception is not integrated into a practical application because claim does not recite any limitations other than the above mentioned limitations which are already identified as abstract idea (Step 2A, Prong Two, No). The limitation “acquiring each dominant oscillation mode; acquiring a critical wavelet scale factor range corresponding to each dominant oscillation mode” is merely data gathering insignificant extra solution activity (see MPEP 2106.05(g)) but does not imposes a meaningful limit on the judicial exception. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim does not recite any other elements/limitations except limitations that are abstract idea (Step 2B, No).
As such the accordance to flowchart of the PEG 2019, the claim 1 is not patent eligible.
8.	Regarding claims 2-4, these claim recite limitations that are directed to abstract idea because limitations recited by these claims can also be performed using the mathematical concepts.  
Claims 2-4 only recites limitations that are abstract idea (Step 2A, Prong One, Yes) under the mathematical concepts. None of the claims 2-4 recite any limitations that can integrate the claims into a practical applications because all these limitations recite is abstract idea. Thus, they fail “PRONG TWO” of the PEG 2019 (Step 2A, PRONG TWO, No). 
Claims 2-4 further fail to recite any additional element that can amount to significant more than the judicial exception (Step 2B, No).
 Thus, claims 2-4 are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trudnowski (US PG Pub: 2013/0204557) disclose an oscillatory mode estimation method comprises processing a signal which is indicative of electromechanical energy within an electric power grid, analyzing the signal which is indicative of the electromechanical energy using an analysis function to estimate an oscillatory mode of interest upon the electric power grid, wherein the analyzing comprises analyzing in accordance with results of the processing of the signal (Para. [0012]).
Baone (US PG Pub: 2015/0105927) disclose a computer-based method for contingency analysis of oscillatory stability in an electrical power transmission system is provided. The method uses at least one processor. The method includes receiving, by the at least one processor, a plurality of component inputs from a plurality of system components within the electrical power transmission system. The method also includes generating a nominal matrix for the electrical power transmission system. The nominal matrix includes a set of equations at least partially modeling the electrical power transmission system. The method further includes calculating eigenvalues and eigenvectors of the nominal matrix. The method also includes identifying a contingency representing a postulated disturbance of the electrical power transmission system. The method further includes estimating a contingency eigenvalue for the contingency using the eigenvalues and eigenvectors of the nominal matrix (Para. [0005]).
Baone further disclose calculating a participation factor for each state of a plurality of states associated with the nominal matrix; and selecting a first set of states from the plurality of states participation factor of each state, wherein calculating a contingency matrix further comprises perturbating only the first set of states (Claim 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116